Case 6:18-cv-00308-ADA Document 55-2 Filed 03/13/19 Page 1 of 3




      EXHIBIT 1
                  Case 6:18-cv-00308-ADA Document 55-2 Filed 03/13/19 Page 2 of 3

Contact
                                    Scott de Haas
www.linkedin.com/in/scott-de-       SVP Product Engineering and Operations at Roku
haas-16a07b4 (LinkedIn)             Austin, Texas Area

Top Skills                          Experience
Engineering Management
System Architecture                 Roku
Budgeting                           7 years 5 months

                                    SVP Product Engineering and Operations
                                    October 2014 - Present


                                    VP Hardware Engineering
                                    October 2011 - October 2014 (3 years 1 month)
                                    Responsible for all HW development activities at Roku


                                    Pace
                                    Senior Systems Architect
                                    October 2010 - October 2011 (1 year 1 month)
                                    San Jose

                                    Managed all hardware development for Pace Enterprise Internatinal Gateway
                                    group. I reported into the UK and worked with a SW team in France and
                                    development partners in Taiwan to create products for the european and asian
                                    markets.


                                    2Wire
                                    5 years 7 months

                                    VP HW Engineering
                                    June 2010 - October 2010 (5 months)
                                    San Jose

                                    Responsible for all HW engineering activities at 2Wire.

                                    VP Hardware Strategy
                                    March 2009 - June 2010 (1 year 4 months)


                                    Senior Director ASIC Engineering
                                    April 2005 - February 2009 (3 years 11 months)
                                    Nevada City

                                    Responsible for all silicon development at 2Wire. This was a complete fabless
                                    COT silicon group inside of 2Wire. My group designed and managed the
                                    fabrication of 130nm and 65nm design for next generation DSL systems. The
                                    silicon designs and part of the group were sold to Broadcom in 2009.
                                                                      Page 1 of 2
Case 6:18-cv-00308-ADA Document 55-2 Filed 03/13/19 Page 3 of 3


                  Caymas Systems
                  Sr. HW Engineer
                  2002 - 2005 (4 years)


                  Next Level Communications
                  ASIC Manager
                  February 1995 - January 2002 (7 years)


                  Intel
                  Sr. ASIC Engineer
                  January 1990 - February 1995 (5 years 2 months)




                  Education
                  University of California, Davis
                  BS, Electrical Engineering · (1988 - 1992)




                                                    Page 2 of 2
